Title: To Alexander Hamilton from Stephen Moylan, 19 April 1794
From: Moylan, Stephen
To: Hamilton, Alexander


[Philadelphia] April 19, 1794. “The administrator to the Estate of my Predecessor in Office placed 600 dollars in my hands, to pay Clerks & Stationary, I paid them 500 Dollars & the Stationers Account up to 31st December 1793 their present demand is for the quarter ending 31st March 1794 which was the time two of them were, by me Discharged, the whole due to that time is 500 Dollars.”
